Exhibit Amended and Restated Bylaws of United Bancorp, Inc. Adopted on December 8, 2009 Table of Contents ARTICLE I MEETINGS OF SHAREHOLDERS 1 Section 1. Times and Places of Meetings 1 Section 2. Annual Meetings 1 Section 3. Special Meetings 1 Section 4. Notice of Meetings 1 Section 5. Shareholder List 1 Section 6. Quorum 1 Section 7. Vote Required 2 Section 8. Voting Rights 2 Section 9. Participation in Meeting by Remote Communication 2 Section 10. Matters to be Considered 2 Section 11. Conduct of Meetings 3 Section 12. Inspectors of Election 4 Section 13. Vote by Shareholder Corporation 4 ARTICLE II RECORD DATE 4 Section 1. Fixing of Record Dateby Board 4 Section 2. Record Date inthe Absence of Board Action 5 Section 3. Adjournments 5 ARTICLE III DIRECTORS 5 Section 1. Qualification and Number 5 Section 2. Term 5 Section 3. Vacancies 5 Section 4. Fees and Expenses 5 Section 5. Resignation and Removal 6 Section 6. Chairman of the Board 6 Section 7. Nominations 6 ARTICLE IV COMMITTEES OF DIRECTORS 7 Section 1. Committees 7 Section 2. Audit Committee 7 Section 3. Compensation & Governance Committee 7 Section 4. Executive Committee 7 Section 5. Other Committees 7 Section 6. Meetings 7 Section 7. Substitutes 8 ARTICLE V MEETINGS OF DIRECTORS 8 Section 1. Places of Meetings 8 Section 2. OrganizationalMeetingof Board 8 Section 3. Regular Meetings 8 Section 4. Special Meetings 8 Section 5. Notice of Meetings. 8 i Section 6. Purpose Need Not Be Stated 8 Section 7. Board Quorum 9 Section 8. Action Without a Meeting 9 Section 9. Meeting by RemoteCommunication 9 Section 10. Waiver of Notice 9 ARTICLE VI OFFICERS 9 Section 1. Appointment of Officers 9 Section 2. Appointment to Titled Positions 9 Section 3. Authority of Officers 10 Section 4. Authority of Titled Positions 10 Section 5. President 10 Section 6. Other Officers 10 Section 7. Secretary 10 Section 8. Treasurer 10 Section 9. Combined Offices 10 Section 10. Subsidiary Officers 10 ARTICLE VII STOCKS AND TRANSFERS 11 Section 1. Certificates for Shares 11 Section 2. Issuance ofShares Without Certificates 11 Section 3. Fractional Shares 11 Section 4. TransferableOnly on Books of Corporation 11 Section 5. Registered Shareholders 11 Section 6. Transfer Agent andRegistrar 11 Section 7. Regulations 11 Section 8. Replacement of Lost or Destroyed Certificates 11 ARTICLE VIII INDEMNIFICATION 12 Section 1. Indemnification in Action by Third Party 12 Section 2. Indemnification in Action by or in Right of the Corporation 12 Section 3. Expenses 12 Section 4. Determination, Evaluation, and Authorization of Indemnification 13 Section 5. Advances 15 Section 6. Other IndemnificationAgreements 15 Section 7. Insurance 15 Section 9. Definitions 15 Section 10. Contract Rights 16 Section 11. Savings Clause 16 Section 12. Construction 16 ARTICLE IX SUBSIDIARIES 16 ARTICLE X AMENDMENTS 17 ii ARTICLE XI GENERAL PROVISIONS 17 Section 1. Distributions 17 Section 2. Reserves 17 Section 3. Voting Securities 17 Section 4. Contracts 17 Section 5. Corporate Books and Records 18 Section 6. Fiscal Year 18 Section 7 Seal 18 iii ARTICLE I MEETINGS OF SHAREHOLDERS Section 1.Times and Places of Meetings.All meetings of the shareholders shall be held at such times and places, within or without the State of Michigan, as may be fixed from time to time by the Board of Directors. Section 2.Annual Meetings.An annual meeting of the shareholders shall be held on such date and at such place, within or without the State of Michigan, as is designated by the Board of Directors.One of the purposes of the annual meeting shall be the election of directors. Section 3.Special Meetings. Special meetings of the shareholders may be called by resolution of a majority of the Board of Directors, the Chairman of the Board or the President, and shall be held on a date fixed by the Board of Directors, the Chairman of the Board or the President. Section 4.Notice of Meetings.Written notice of each meeting of shareholders, stating the time, place, if any, and purposes thereof, shall be given to each shareholder entitled to vote at the meeting not less than ten nor more than sixty days before the date fixed for the meeting, either personally, by mail, or, if authorized by the Board of Directors, by a form of electronic transmission to which the shareholder has consented.For the purposes of these bylaws, "electronic transmission" means any form of communication that does not directly involve the physical transmission of paper, that creates a record that may be retained and retrieved by the recipient and that may be reproduced in paper form by the recipient through an automated process.Notice of a meeting need not be given to any shareholder who signs a waiver of notice before or after the meeting.Attendance of a shareholder at a meeting shall constitute both (i) a waiver of notice or defective notice except when the shareholder attends a meeting for the express purpose of objecting, at the beginning of the meeting, to holding the meeting or transacting any business because the meeting has not been lawfully called or convened, and (ii) a waiver of objection to consideration of a particular matter at the meeting that is not within the purpose or purposes described in the meeting notice, except when the shareholder objects to considering the matter when it is presented. Section 5.Shareholder List.The officer or agent who has charge of the stock ledger of this Corporation shall prepare and make a complete list of the shareholders entitled to vote at the meeting, arranged by class or series of shares in alphabetical order, showing the address of and the number of shares registered in the name of each shareholder.The list shall be produced and kept at the time and place of the meeting and may be inspected during the whole time of the meeting by any shareholder who is present at the meeting.If the meeting is held solely by means of remote communication, then the list shall be open to the examination of any shareholder during the entire meeting by posting the list on a reasonably accessible electronic network and the information required to access the list shall be provided with the notice of the meeting. Section 6.Quorum. (a)Unless a greater or lesser quorum is provided in the articles of incorporation, these bylaws, or by law, the number of shares entitled to cast a majority of the votes at a meeting constitute a quorum at the meeting. (b)Except when the holders of a class or series of shares are entitled to vote separately on an item of business, shares of all classes and series entitled to vote shall be combined as a single class and series for the purpose of determining a quorum.When the holders of a class or series of shares are entitled to vote separately on an item of business, shares of that class or series entitled to cast a majority of the votes of that class or series at a meeting constitute 1 a quorum of that class or series at the meeting, unless a greater or lesser quorum is provided in the articles of incorporation, these bylaws, or by law. (c)If there is no quorum, the chairman of the meeting shall have the power to adjourn the meeting from time to time, without notice other than announcement at the meeting, until a quorum is present, when any business may be transacted which might have been transacted at the meeting as first convened had there been a quorum.However, if the adjournment is for more than thirty days, or if after the adjournment the Board of Directors fixes a new record date for the adjourned meeting, notice of the time, place, and purposes of such meeting shall be given to each shareholder of record on the new record date. (d)Once a quorum is determined to be present, the shareholders present in person or by proxy at any meeting may continue to do business until adjournment, notwithstanding the withdrawal of enough shareholders to leave less than a quorum.If a meeting is adjourned solely for the purpose of receiving the results of voting by shareholders, such meeting need not be reconvened, but shall stand adjourned pending submission of the results of voting to the Secretary of this Corporation, whereupon the meeting shall stand adjourned until the next regular or special meeting of shareholders. Section 7.Vote Required.When a quorum is present at any meeting, any action to be taken by a vote of the shareholders, other than the election of directors, shall be authorized by a majority of the votes cast by the holders of shares entitled to vote on the action, whether present in person or represented by proxy, unless a greater vote is required by statute, the articles of incorporation or these bylaws.Except as otherwise provided by the articles of incorporation, directors shall be elected by a plurality of the votes cast at an election. Section 8.Voting Rights.Except as otherwise provided by the articles of incorporation or the resolution or resolutions of the Board of Directors creating any class of stock, each shareholder shall at every meeting of shareholders be entitled to one vote in person or by proxy for each share of the capital stock having voting power held by such shareholder.Each proxy to vote shall be in writing and signed by the shareholder or his or her duly authorized representative, and no proxy shall be voted on after three years from its date, unless the proxy provides for a longer period. Section 9.Participation in Meeting by Remote Communication.A shareholder may participate (including voting) in a shareholder meeting by a conference telephone or by other means of remote communication through which all persons participating in the meeting may communicate with the other participants, if (a) the Board of Directors authorizes such participation; (b) all participants are advised of the means of remote communication and the names of the participants in the meeting; (c) the Corporation implements reasonable measures to verify that each person considered present and permitted to vote at the meeting by means of remote communication is a shareholder or proxy holder; (d) the Corporation implements reasonable measures to provide each shareholder and proxy holder a reasonable opportunity to participate in the meeting and to vote on matters submitted to the shareholders, including an opportunity to read or hear the proceedings of the meeting substantially concurrently with the proceedings; and (e) if any shareholder or proxy holder votes or takes other action at the meeting by means of remote communication, a record of the vote or other action is maintained by the Corporation.Unless otherwise restricted by the articles of incorporation or these bylaws, the Board of Directors may hold a meeting of shareholders solely by means of remote communication if the requirements of this Section and Article V, Section 9 are met. Section 10.Matters to be Considered.Except as otherwise provided by statute, the articles of incorporation, or these bylaws: 2 (a)No matter may be presented for shareholder action at an annual or special meeting of shareholders unless such matter is: (i) specified in the notice of the meeting (or any supplement to the notice) given by or at the direction of the Board of Directors; (ii) presented at the meeting by or at the direction of the Board of Directors; (iii) properly presented for action at the meeting by a shareholder of record in accordance with the notice provisions set forth in this Section and any other applicable requirements; or (iv) a procedural matter presented, or accepted for presentation, by the chairman of the meeting in the chairman's sole discretion. (b)For a matter to be properly presented by a shareholder for action at a meeting of shareholders, the shareholder must be a shareholder of record and must have given timely notice of the shareholder's intention to present the matter for action at the meeting in writing to the Secretary of the Corporation.To be timely, the notice must be delivered to, or mailed to and received at, the office of the Secretary of the Corporation not less than 120 calendar days prior to the date corresponding to the date on which the Corporation's proxy statement or notice of meeting was first released to shareholders in connection with the last preceding annual meeting of shareholders, in the case of an annual meeting (unless the Corporation did not hold an annual meeting within the last year, or if the date of the upcoming annual meeting changed by more than 30 days from the date of the last preceding meeting, then the notice must be delivered or mailed and received not more than seven days after the earlier of the date of the notice of the meeting or public disclosure of the date of the meeting), or not more than seven days after the earlier of the date of the notice of the meeting or public disclosure of the date of the meeting, in the case of a special meeting.The notice by the shareholder must set forth: (i) a brief description of the matter the shareholder desires to present for shareholder action; (ii) the name and record address of the shareholder proposing the matter for shareholder action; (iii) the class and number of shares of stock of the Corporation that are beneficially owned by the shareholder; (iv) any material interest of the shareholder in the matter proposed for shareholder action; and (v) the exact text of any resolution the shareholder proposes to present for action at the meeting. Section 11.Conduct of Meetings.Meetings of shareholders generally shall follow accepted rules of parliamentary procedure, subject to the following: (a)The chairman of the meeting shall have absolute authority over matters of procedure, and there shall be no appeal from the ruling of the chairman.If, in his or her absolute discretion, the chairman deems it advisable to dispense with the rules of parliamentary procedure as to any meeting of shareholders or part thereof, he or she shall so state and shall clearly state the rules under which the meeting or appropriate part thereof shall be conducted. (b)If disorder should arise which, in the absolute discretion of the chairman, prevents the continuation of the legitimate business of the meeting, the chairman may quit the chair and announce the adjournment of the meeting, and upon his or her so doing, the meeting shall be immediately adjourned without the necessity of any vote or further action of the shareholders. (c)The chairman may require any person who is not a bona fide shareholder of record on the record date, or is not a validly appointed proxy of such a shareholder, to leave the meeting. (d)The chairman may introduce nominations, resolutions or motions submitted by the Board of Directors for consideration by the shareholders without a motion or second.Except as the chairman shall direct, a resolution or motion not submitted by the Board of Directors shall be considered for a vote only if proposed by a shareholder of record on the record date or a validly appointed proxy of such a shareholder. 3 (e)When all shareholders present at a meeting in person or by proxy have been offered an opportunity to vote on any matter properly before a meeting, the chairman may at his or her discretion declare the polls to be closed, and no further votes may be cast or changed after such declaration.If no such declaration is made by the chairman, the polls shall remain open and shareholders may cast additional votes or change votes until the inspectors of election have delivered their final report to the chairman. (f)When the chairman has declared the polls to be closed on all matters then before a meeting, the chairman may declare the meeting to be adjourned pending determination of the results by the inspectors of election.In such event, the meeting shall be considered adjourned for all purposes, and the business of the meeting shall be finally concluded upon delivery of the final report of the inspectors of election to the chairman at or after the meeting. (g)When the chairman determines that no further matters may properly come before a meeting, he or she may declare the meeting to be adjourned, without motion, second, or vote of the shareholders. (h)When the chairman has declared a meeting to be adjourned, unless the chairman has declared the meeting to be adjourned until a later date, no further business may properly be considered at the meeting even though shareholders or holders of proxies representing a quorum may remain at the site of the meeting. Section 12.Inspectors of Election.The Board of Directors or, if they shall not have so acted, the chairman may appoint, at or prior to any meeting of shareholders, one or more persons (who may be directors, officers, or employees of this Corporation) to serve as inspectors of election.The inspectors so appointed shall determine the number of shares outstanding and the voting power of each, the shares represented at the meeting, the existence of a quorum, the validity and effect of proxies, and shall receive votes or ballots, hear and determine challenges and questions arising in connection with the right to vote, count and tabulate votes or ballots, determine the result, and do such acts as are proper to conduct the election or vote with fairness to all shareholders.Whenever any shareholder present at a meeting of shareholders shall request the appointment of inspectors, the presiding officer of the meeting shall appoint inspectors, who need not be shareholders.If the right of any person to vote at the meeting shall be challenged, the inspectors of election shall determine the right.The inspectors shall receive and count the votes either upon an election, or for the decision of any question, and shall determine the result.Their certificate of any vote shall be prima facia evidence thereof. Section 13.Vote by Shareholder Corporation.Any other corporation which is a shareholder in this Corporation may vote by an officer or agent, or by proxy appointed by an officer or agent or by some other person, who by action of its Board of Directors or pursuant to its bylaws, shall be authorized to vote. ARTICLE II RECORD DATE Section 1.Fixing of Record Date by Board.For the purpose of determining the shareholders entitled to notice of or to vote at any meeting of shareholders, or any adjournment thereof, or to express consent to or dissent from any corporate action in writing without a meeting, or for the purpose of determining shareholders entitled to receive payment of any dividend or the distribution or allotment of any rights or evidences of interests arising out of any change, conversion or exchange of capital stock, or for the purpose of any other action, the Board of Directors may fix, in advance, a date as the record date 4 for any such determination of shareholders.Such date shall not be more than 60 days nor less than 10 days before the date of any such meeting, nor more than 60 days prior to the effective date of any other action proposed to be taken.Only shareholders of record on a record date so fixed shall be entitled to notice of, and to vote at, such meeting or to receive payment of any dividend or the distribution or allotment of any rights or evidences of interests arising out of any change, conversion or exchange of capital stock. Section 2.Record Date in the Absence of Board Action.If a record date is not fixed by the Board of Directors:(i) the record date for determination of shareholders entitled to notice of or to vote at a meeting of shareholders shall be the close of business on the day next preceding the day on which notice is given, or, if no notice is given, the day next preceding the day on which the meeting is held; and (ii) the record date for determining shareholders for any other purpose shall be the close of business on the day on which the resolution of the Board of Directors relating thereto is adopted. Section 3.Adjournments.When a determination of shareholders of record entitled to notice of or to vote at a meeting of shareholders has been made as provided in this Article, the determination applies to any adjournment of the meeting, unless the Board of Directors fixes a new record date for the adjourned meeting. ARTICLE III DIRECTORS Section 1.Qualification and Number.The business and affairs of the Corporation shall be managed by or under the direction of a Board of Directors consisting of not less than five nor more than twenty directors, the exact number of directors to be determined from time to time by resolution adopted by affirmative vote of a majority of the entire Board of Directors. Section 2.Term. The directors shall be divided into three classes, designated Class I, Class II and Class III. Each class shall consist, as nearly as may be possible, of one-third of the total number of directors constituting the entire Board of Directors.At each annual meeting of shareholders, successors to the class of directors whose term expires at that annual meeting shall be elected for a term of office to expire at the third succeeding annual meeting of shareholders after their election. If the number of directors is changed, any increase or decrease shall be apportioned among the classes so as to maintain the number of directors in each class as nearly equal as possible, and any additional director of any class elected to fill a vacancy resulting from an increase in such class shall hold office for a term that shall coincide with the remaining term of that class, but in no case will a decrease in the number of directors shorten the term of any incumbent director. Section 3.Vacancies.A director shall hold office until the annual meeting for the year at which his term expires and thereafter until his successor shall be elected and shall qualify, subject, however, to prior death, resignation, retirement, disqualification or removal from office. Any vacancy on the Board of Directors that results from an increase in the number of directors may be filled by a majority of the Board of Directors then in office, and any other vacancy occurring in the Board of Directors may be filled by a majority of the directors then in office, although less than a quorum, or by a sole remaining director.
